DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Allowable Subject Matter
 	Claims 1, 3-4, 6-10, 13, 18-19, and 21 would be allowable.
Regarding claims 1 and 9-10, prior art Blanchard et al. as modified by Koji, and Morales et al. discloses a geographic information processing device, a geographic information processing method, and a non-transitory computer storage medium storing a program, which when executed by a computer, implements a method and further teaches an acquisition unit that is configured to acquire design data of a construction site which is three-dimensional data indicating a terrain; a gradient identification unit that is configured to identify a gradient of each of a plurality of polygons configuring the design data; a grouping unit that is configured to classify a combination of polygons 
Regarding claim 8, prior art Blanchard et al. as modified by Koji, and Morales et al. discloses a geographic information processing device and further teaches an acquisition unit that is configured to acquire design data of a construction site which is three-dimensional data indicating a terrain and survey data which is another three-dimensional data; a height difference calculation unit that is configured to calculate a height difference between each of polygons configuring the design data and the survey data for each of a plurality of plane positions; a gradient identification unit that is configured to identify a gradient of each of the plurality of polygons configuring the design data. But the prior art or combination thereof fails to disclose or make obvious 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616